PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/216,123
Filing Date: 11 Dec 2018
Appellant(s): Johnson et al.



__________________
John Siragusa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	First, in appellant’s claim 1 the broad term of “post” is used. The Office notes that Mattison designates the use of “posts” calling them “clips.” However, just as appellant is his own lexicographer, Mattison may also be their own lexicographer.  The question to be answered is whether the structural limitations of the claim are met by the prior art.   In this case, the “clips” (40, 46) of Mattison structurally meet the definition of “posts.” The term “post” is defined as a “similar vertical support or structure.” See https://www.thefreedictionary.com/post. Thus, Mattison clearly discloses posts. 

Response to Arguments of Claims 1-4
	Appellant first argues his functional recitation of a “tailgate” and “spring-loaded panel doors …” See Appellant’s cl. 1. In claim 1 of appellant’s application it states that a “first and second post […] are configured [emphasis added] to open spring-loaded panel doors …” Id. Additionally, claim 1 states “a clip [is] configured [emphasis added] to Id. Appellant erroneously argues that the references need to disclose posts or a clip insertable into a tailgate. MPEP 2114 states:
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.);In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). 

In this case, the tailgate and spring-loaded panel doors are functionally claimed and not limited to a specific structure. As such, the posts (40, 46) of Mattison are capable of being configured to open spring-loaded panel doors and be received into corresponding openings in a tailgate. See Mattison, Fig. 1. Moreover, the clip (20) of Ferrell is capable of being configured to engage a portion of the tailgate separate from openings in the tailgate receiving a first post and a second post, wherein the clip is configured to fix a position of the accessory body portion on an external surface of the tailgate. See Ferrell, Figs. 1-5. 
	
Response to Arguments of Claim 5
Next, appellant argues the “bendable element” of claim 5. It is the Office’s position that Miller is simply used to disclose the use of two clips, one on each side of the accessory to be mounted, which means that each clip is adjacent a corresponding post as the posts are located, one on each side.   Ferrell, which discloses a single clip 20, however, discloses using a clip that is “plastic, metal or other material assuming a 90 deg. angle …” See Ferrell, ¶[0021]. As such, the material of the clip (20) is indeed “bendable” (i.e. capable of being bent).  Moreover, the clip (20) is already bent and thus shows that it is/was “bendable.” 

Response to Arguments of Claim 6
In response to appellant's argument that Pommeret is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pommeret is drawn to a tailgate accessory (Fig. 1), and is reasonably pertinent to the particular problem with which the applicant was concerned (an electrical connector on a tailgate). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an electrical connector, as disclosed by Pommeret, on the accessory of Mattison in order to facilitate access to electricity for tools, phones, etc.

Response to Arguments of Claims 7-9
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a box and lid, as disclosed by Nania, on the accessory of Mattison. The rational reason is in order to increase workspace. 
Moreover, appellant argues that Nania does not disclose a box. The Office disagrees. Fig. 3 of Nania clearly discloses a box that can contain, at the very least, flat or smaller objects such a paper, etc. A “box” can be defined as “a small structure serving as a shelter.” See https://www.thefreedictionary.com/box. Thus, Nania clearly discloses a box. 
As to claim 9, it is the Office’s position that Bauer and Krishnan are indeed drawn to a tailgate accessory. Furthermore, Bauer simply discloses a lid with a sign, regardless if the lid is part of a tailgate. As such, it remains the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the 

Response to Arguments of Claims 10-13
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the body portion of Mattison be an ice chest, as disclosed by Anton. The reasoning is in order to transport and carry ice on a vehicle, which is disclosed by Anton.

Response to Arguments of Claims 14 and 15
Appellant argues, again, that Bauer is not drawn to a tailgate accessory. Again, the Office disagrees. Bauer clearly discloses a tailgate accessory with cup holders (36) part of that accessory. See Bauer, Figs. 5-7. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
As to claim 15, Anton discloses that a variety of items including “a cooling assembly for cooling a compartment, the cooling assembly capable of being powered by an electrical connection to a power source.” See ¶[0334]. Again, appellant’s claim 15 only requires a cooling assembly. The cooling assembly need only be capable of being powered by an electrical connection to a power source. See MPEP §2114. 

Response to Arguments of Claim 16
In response to appellant's argument that Pommeret is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mattison is in the field of applicant’s endeavor and drawn to a tailgate accessory. Kirchoff is also in the field of applicant’s endeavor and drawn to a tailgate accessory. See Kirchoff, Fig. 1. Thus, the worktable (52) and support (92) of Kirchoff can be added to the body portion of Mattison in order to have more space to work, sit, etc. 

Response to Arguments of Claims 17-20
It remains the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to either substitute (or use) a bike rack, as 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEREK J BATTISTI/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.